DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed February 23, 2021.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
Claims 1-2, 5-7, 11, 17, 23, 27, 29, 31, 34-37, 42, 46, 80, 102, 133-135, 137, 143-146, 150-151, and 155-156 are currently pending.
Claims 137, 143, 146, 150, 151, 155, and 156 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 21, 2020.


Claim Rejections - 35 USC § 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 31, 34, 36, 145 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method of identifying and treating an individual having a cancer who may benefit from a treatment comprising a PD-L1 axis binding antagonist, yet the method only requires determining a bTMB score from a sample from the individual and administering to the individual an effective amount of a PD-L1 axis binding antagonist.  Thus it is not clear if applicant intends to cover only a method of determining a bTMB score from a sample from the individual and administering to the individual an effective amount of a PD-L1 axis binding antagonist OR if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal of  set forth by the preamble (identifying an individual who may benefit from a treatment comprising a PD-L1 axis binding antagonist) of the claims. Regarding the two recited “wherein” clauses, Applicants are reminded that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.  
Regarding Claims 2, 31, 34, and 36 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method of selecting a therapy and treating an individual having a cancer, yet the method only requires determining a bTMB score from a sample from the individual and administering to the individual an effective amount of a PD-L1 axis binding antagonist.  Thus it is not clear if applicant intends to cover only 
Regarding Claim 145 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method of predicting disease progression and treating an individual having a cancer, yet the method only requires determining a bTMB score in a sample obtained from the individual and administering to the individual an effective amount of an anti-cancer therapy comprising a PD-L1 axis binding antagonist.  Thus it is not clear if applicant intends to cover only a method of determining a bTMB score in a sample obtained from the individual and administering to the individual an effective amount of an anti-cancer therapy comprising a PD-L1 axis binding antagonist OR if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal set forth by the preamble of the claims. Regarding the "wherein" clause, Applicants are reminded that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.  

Response To Arguments
4.	In the response the Applicants traversed the rejection under 35 USC 112(b).   In the response the Applicants state that they have amended the preambles of claims 1, 2, and 145.  They note that these claims have also been amended to recites steps of administering a therapy to the individual.  Therefore the preambles are clear. 
This argument has been fully considered but is not persuasive.  For example claim 1 recites a method of identifying and treating an individual having a cancer who may benefit from a treatment comprising a PD-L1 axis binding antagonist. However, claim 1 does not recite an active process step of “identifying” the individual as one who will benefit from the treatment. Therefore the rejection is maintained.  Claim 2 has been amended to recite a method for selecting a therapy and treating an individual having a cancer. However, claim 2 does not recite an active process step of “selecting” a therapy. Claim 145 has been amended to recite a method of predicting disease progression and treating an individual having a cancer. However claim 145 does not recite an active process step of predicting disease progression.  For these reasons the rejections are maintained. 

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-2, 5-7, 11, 17, 31, 42, 46, 80, 102, and 145, are rejected under 35 U.S.C. 103 as being unpatentable over Chan (WO 2016/081947 Pub 5/26/2016) in view of Diaz (Journal of Clinical Oncology Vol 32 No 6 page 579-587 2/20/2014). 
	Chan teaches methods for detecting tumor burden (e.g., number, level, and/or rate) of somatic mutations present in cancer cells that predict responsiveness to immunotherapy, and in particular immune checkpoint modulator therapy. Chan teaches a method for identifying cancer patients that are likely to respond favorably to treatment with immunotherapy (e.g., with an immune checkpoint modulator) and/or selecting patients to receive such immunotherapy.  Chan teaches methods for treating patients with an immune checkpoint modulator that have been identified to have cancer harboring a particular mutation burden (para 103).  Chan teaches that the immune checkpoint modulator is an antibody agent that specifically interacts with PD-1 or PD-L1.  Chan discloses antibodies such as nivolumab, pembrolizumab, MPDL3280A (also known as atezolizumab) (para 102).  In Example 1 Chan teaches that they analyzed the mutational landscape of lung cancer patients treated with pembrolizumab (para 156).  Chen teaches that they observed that higher somatic nonsynonymous mutation burden predicted clinical efficacy of pembrolizumab (paras 158-159).  Chan teaches that patients with nonsynonymous mutation burden >178, the cut point that combined maximal sensitivity with 
Regarding Claim 1 Chan teaches a method of identifying and treating an individual having a cancer who may benefit from a treatment comprising a PD-L1 axis binding antagonist (pembrolizumab).  Chan teaches a method comprising determining a tumor mutational burden score (TMB) (the number of somatic nonsynonymous mutations) from a sample from the individual. Chan teaches that a TMB score that is above a reference TMB score (> 178) identifies the individual as one who may benefit from a treatment comprising a PD-L1 axis binding antagonist (pembrolizumab). Chan teaches administering pembrolizumab to the identified subject.  
Regarding Claim 2 Chan teaches a method of selecting a therapy and treating an individual having cancer. Chan teaches a method comprising determining a tumor mutational burden score (TMB) (the number of somatic nonsynonymous mutations) from a sample from the individual. Chan teaches that a TMB score from the sample that is above a reference TMB score (> 178) identifies the individual as one who may benefit from a treatment comprising a PD-L1 axis binding antagonist (pembrolizumab). Chan teaches administering pembrolizumab to the identified subject.  
	Regarding Claim 5 Chan teaches a method of treating an individual having cancer. Chan teaches a method comprising determining a tumor mutational burden score (TMB) (the number of somatic nonsynonymous mutations) from a sample from the individual, wherein the TMB score is at or above a reference TMB score (> 178) and administering an effective amount of a PD-L1 axis binding antagonist (pembrolizumab) to the individual. 

Claim 7 states “wherein the reference bTMB score is a bTMB score in a reference population of individuals having the cancer, the population of individuals consisting of a first subset of individuals who have been treated with a PD-L1 axis binding antagonist therapy and a second subset of individuals who have been treated with a non-PD-LI axis binding antagonist therapy, wherein the non-PD-LI axis binding antagonist therapy does not comprise a PD-L1 axis binding antagonist”. Applicants are reminded that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.  Claim 7 depends from claim 6 but claim 6 does not recite an active process step of determining that the TMB score is at or above a reference TMB score. 
Regarding Claim 11 Chan teaches that patients with nonsynonymous mutation burden >178, the cut point that combined maximal sensitivity with best specificity, had a likelihood ratio for durable clinical benefit (DCB) of 3.0; the sensitivity and specificity of DCB using this cut point was 100% and 67% (para 160). Thus Chan teaches a method wherein the reference TMB score is a preassigned TMB score. 
	Regarding Claim 17 Chan teaches that in the discovery cohort the median number of nonsynonymous mutations was 302 in patient with durable clinical benefit versus 148 with no durable benefit (para 158).  Thus Chan teach a method wherein the TMB score from the sample is greater than 4. 

Claim 42 states “wherein the bTMB score from the sample has a prevalence of greater than, or equal to, about 5% in the reference population.” Applicants are reminded that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.  Claim 42 depends from claim 7 which depends from claim 6, but claim 6 does not recite an active process step of determining a bTMB score.
 Regarding Claim 46 Chan teaches a method wherein prior to the administration a tTMB score has been determined from a sample from the individual (para 86, 103).
Regarding Claim 80 Chan teaches that PD-L1 expression was assessed prospectively by immunohistochemistry using a previously validated murine anti human anti PD-L1 antibody.  Membranous expression of PD-L1 on tumor cells and infiltrating immune cells were scored, 31 (p1%) score at least 1% positive for PD-L1 expression (para 177).  Thus Chan teaches a method 
wherein a tumor sample obtained from the patient has been determined to have a detectable expression level of PD-L1 in 1% or more of the tumor cells in the tumor sample.
Regarding Claim 102 Chan teaches that the immune checkpoint modulator is an antibody agent that specifically interacts with PD-1 or PD-L1.  Chan discloses antibodies such as nivolumab, pembrolizumab, MPDL3280A (also known as atezolizumab) (para 102).  
Regarding Claim 145  Chan teaches a method comprising determining a TMB score in a sample obtained from the individual (para 103). Additionally Chan teaches a method of identifying a subject for treatment with an immune checkpoint inhibitor and then administering pembrolizumab to the subject. While Chan teaches the only claimed method steps, Chan does not 
 	
Chan does not teach a method wherein the TMB score is a blood TMB score (clms 1, 2, 5, 6, and 145). 
However Diaz teaches that genotyping tumor tissue in search of somatic genetic alterations for actionable information has become routine practice in clinical oncology. Although these sequence alterations are highly informative, sampling tumor tissue has significant inherent limitations; tumor tissue is a single snapshot in time, is subject to selection bias resulting from tumor heterogeneity, and can be difficult to obtain. Cell-free fragments of DNA are shed into the bloodstream by cells undergoing apoptosis or necrosis, and the load of circulating cell-free DNA (cfDNA) correlates with tumor staging and prognosis. Moreover, recent advances in the sensitivity and accuracy of DNA analysis have allowed for genotyping of cfDNA for somatic genomic alterations found in tumors. The ability to detect and quantify tumor mutations has proven effective in tracking tumor dynamics in real time as well as serving as a liquid biopsy that can be used for a variety of clinical and investigational applications not previously possible (Abstract).
. 

8.	Claims 23, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (WO 2016/081947 Pub 5/26/2016) in view of Diaz (Journal of Clinical Oncology Vol 32 No 6 page 579-587 2/20/2014) as applied to claim 6 above and in further view of Frampton (Journal of Clinical Oncology 34, no. 15_suppl (May 20, 2016)).
	The teachings of Chan and Diaz are presented above.
The combined references do not teach a method wherein the bTMB score or the reference bTMB score is represented as the number of somatic mutations counted over a defined number of sequenced bases wherein the defined number of sequenced bases of is between about 100 kb to about 10 Mb (clm 23).  The combined references do not teach a method wherein the 
the number of somatic mutations is a sum of the number of SNVs and the number of indel mutations counted (clm 27).  The combined references do not teach a method wherein the bTMB score or the reference bTMB score is an equivalent bTMB value that was detected by 
whole-exome sequencing (WES) (clm 29).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Chan and Diaz by using a TMB score that is based on the number of somatic mutations counted over 1.5 MB as suggested by Frampton since Frampton specifically teaches that targeted sequencing of 1.25 Mb does provide an accurate measurement of genome-wide TMB.  Additionally it would have been obvious to modify the method of Chan and Diaz by using whole exome sequencing to detect TMB as suggested by Frampton since Frampton teaches that tumor mutation burden (TMB), as measured by whole exome sequencing, has been shown to strongly correlate with objective responses to immune checkpoint inhibition (ICI), in several tumor types. Finally it would have been obvious to have modified the method of Chan and Diaz by determining the TMB by adding the number of SNV and the number of indel mutations counted per MB as suggested by Frampton since Frampton teaches that this metric correlates with response to anti-PD-1 in melanoma. 

s 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (WO 2016/081947 Pub 5/26/2016) in view of Diaz (Journal of Clinical Oncology Vol 32 No 6 page 579-587 2/20/2014) as applied to claims 2, 3, and 6 above and in further view of Dagogo-Jack (Journal of Clinical Oncology 35, no. 15_suppl (May 20, 2017)). 
	The teachings of Chan and Diaz are presented above.
The combined references do not teach a method further comprising determining a maximum somatic allele frequency (MSAF) from a sample from the individual, wherein the MSAF from the sample is greater than, or equal to, 1% (clm 34). The combined references do not teach a method wherein prior to the administering a sample from the individual has been determined to have an MSAF greater than, or equal to, 1% (clm 35). The combined references do not teach a method further comprising determining an MSAF from a sample from the individual, wherein the MSAF from the sample is less than 1% (clm 36). The combined references do not teach a method wherein prior to the administering a sample from the individual has been determined to have an MSAF less than 1% (clm  37).
However Dagogo-Jack teaches that tissue biopsy is the gold standard for detection of genomic alterations (GA) and selection of matched targeted therapies in NSCLC, but ctDNA assay provides a possible complementary approach for some patients.  Dagogo-Jack teaches that the fraction of ctDNA in the blood was estimated using the maximum somatic allele frequency (MSAF) for each sample. Dagogo-Jack teaches that ≥1 reportable GA was detected in 71% of all cases and in 83% of cases with evidence of ctDNA in the blood (MSAF > 0). For 22 pts with paired blood and tissue samples collected within 30 days and MSAF > 0, 33/64 (52%) GA detected in tissue were also detected in ctDNA. use of a rigorously validated capture-based assay revealed evidence of ctDNA in the blood in 84% of cases (abstract)
. 

10.	Claims 133-135 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (WO 2016/081947 Pub 5/26/2016) in view of Diaz (Journal of Clinical Oncology Vol 32 No 6 page 579-587 2/20/2014) as applied to claim 6 above and in further view of Jing (Onco Targets and Therapy 2016 Vol 9 pages 489-502).
	The teachings of Chan and Diaz are presented above.
The combined references do not teach a method wherein the treatment comprising a PD-L1 axis binding antagonist is a monotherapy (clm 133). The combined references do no teach a method further comprising administering to the individual an effective amount of an additional therapeutic agent (clm 134).  The combined references do not teach a method wherein the additional therapeutic agent is an antineoplastic agent, a chemotherapeutic agent, a growth inhibitory agent, an anti-angiogenic agent, a radiation therapy, or a cytotoxic agent (clm 135).
However Jing discloses that PD-1/PD-L1 checkpoint blockade can be used as monotherapy or in combination with other antitumor therapies, such as chemotherapy, 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Chan and Diaz by administering a PD-L1 axis binding antagonist as a monotherapy or in combination with chemotherapy or radiation as suggested by Jing for the benefit of further studying the efficacy of these treatments for NSCLC.  In particular Jing teaches that a series of preclinical and clinical studies indicate that immunotherapy with PD-1/PD-L1 checkpoint blockades achieve robust immune responses and improved clinical outcomes. Checkpoint blockade is considered to be a promising tool for the treatment of lung cancer, combined with chemotherapy or radiotherapy, or combined with targeted therapy. However, there are still many unknowns involving the use of immune checkpoint inhibitors as monotherapy or in combination with other antitumor therapies in patients with NSCLC and thus further research is warranted (see page 490, col 1 and page 499, col 2). 

11.	Claim 144 is rejected under 35 U.S.C. 103 as being unpatentable over Chan (WO 2016/081947 Pub 5/26/2016) in view of Diaz (Journal of Clinical Oncology Vol 32 No 6 page 579-587 2/20/2014) and Maguire (US 2017/0275689 Pub 9/28/2017 and Filed 3/21/2017). 
The teachings of Chan and Diaz are presented above. 
The combined references do not teach a method of monitoring a response of an individual having a cancer to treatment with an anti-cancer therapy comprising a PD-L1 axis binding antagonist.  The combined references do not teach determining a TMB score in a sample obtained from an individual at a time point following administration of the anti-cancer therapy; 
However Maguire teaches a method wherein a panel of sequences comprising somatic mutations specific to the tumor of a patient is identified as follows. Genomic DNA is isolated from the tumor and from normal tissue, i.e., non-cancerous tissue, using any methods known in the art, and sequenced. DNA sequences form the tumor and non-tumor samples are compared, and a set of somatic mutations specific to the patient's tumor are identified. The set of the identified somatic mutations serves as a signature panel for the patient that can be sequenced at various stages of the disease, i.e., the signature panel can be screened to determine the presence of cancer at surgery following diagnosis; during cancer treatment, e.g., at intervals during chemotherapy or radiation therapy, to monitor the efficacy of the treatment; at intervals during remission to confirm continued absence of disease; and/or to detect recurrence of the disease (para 0111).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Chan and Diaz by using the bTMB to monitor a response to a treatment with a PD-L1 therapy as suggested Maguire.  In the instant case it was known in the art that cancer patients have a higher number of somatic mutations than patients that do not have cancer.  It would have been obvious to continue administering a PD-L1 therapy to a patient that has a bTMB score that decreases after PD-L1 . 

Response To Arguments
12.	In the response the Applicants traversed the rejection under 35 USC 103.  In the response the Applicants argue that the combination of Chan and Diaz fail to teach or suggest the claimed methods.  They argue that Chan teaches using tumor tissue samples to evaluate tumor mutational burden but the instant claims require the analysis of blood. They argue that Diaz fails to remedy this deficiency.  They argue that Diaz discusses measuring tumor burden by evaluating circulating tumor DNA. However, tumor burden, which relates to the amount of tumor in a patient’s body, is distinct from tumor mutational burden, which relates to the number of somatic mutations present in a tumor. Diaz also discusses detecting somatic point mutations in genes such as EGFR or KRAS in ctDNA; however, Diaz fails to teach or suggest assessing the number of mutations present in a tumor based on determining the number of mutations identified in circulating tumor DNA in a blood sample. Finally, Diaz is silent regarding PD-L1 axis binding antagonists, and fails to teach or suggest that an elevated bTMB score could be used as a predictive biomarker to identify and select patients who may benefit from therapy with a PD-L1 binding antagonist.
This argument has been fully considered but is not persuasive. Applicants are reminded that this is a 103 rejection and a combination of references is being relied upon to teach the claimed limitations.  In the instant case Chan is being relied upon for teaching a method for 
Additionally the Applicants argue that the combination of Chan and Diaz fails to provide a reasonable expectation of success. They argue that Chan’s experiments were limited to assessing tumor mutational burden using tumor tissue samples, in which the concentration of tumor DNA is substantially higher than in blood samples. They argue that Chan fails to provide a person of ordinary skill in the art with any reasonable expectation that tumor mutational burden could be assessed in blood samples, or that an elevated bTMB score could be used as a predictive biomarker to identify and select patients who may benefit from therapy with a PD-L1 binding antagonist. Further they argue that Diaz provides no experimental data that tumor mutational burden can be measured using blood samples. They argue that based on Diaz’s teaching that detecting individual somatic mutations in ctDNA samples is difficult, a person of ordinary skill in the art would have had no reasonable basis to expect that Chan’s tissue-based tumor 
This argument has been fully considered but is not persuasive. Applicants are reminded that obviousness does not require absolute predictability.  Diaz provides a reasonable expectation of success that tumor mutation burden could be assessed in blood samples because Diaz teaches that recent advances in the sensitivity and accuracy of DNA analysis have allowed for genotyping of cfDNA for somatic genomic alterations found in tumors (abstract). Thus the skilled artisan would have recognized that it would be possible to use blood samples to determine the number/level, and/or rate of somatic mutations present in cancer cells.  Because Chan teaches that an elevated TMB score is predictive of a benefit from therapy with a PD-L1 binding antagonist, the was a reasonable expectation of success that an elevated bTMB score would also be predictive.  For these reasons the rejections are maintained. 
 
Regarding Claims 23, 27, and 29 the Applicants argued that Frampton does not cure the deficiencies of Chan and Diaz. Regarding Claims 34-37 the Applicants argued that Dagogo-Jack does not cure the deficiencies of Chan and Diaz. Regarding Claims 133-135 the Applicants argued that Jing does not cure the deficiencies of Chan and Diaz. Regarding Claims 144, 152, and 154 the Applicants argued that Maguire does not cure the deficiencies of Chan and Diaz. 
This argument has been fully considered but is not persuasive.  The Applicants arguments regarding the combination of Chan and Diaz have been fully addressed above.  The response to Applicants arguments, as set forth above, applies equally to the present ground of rejection.  

Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

14a.	Claims 1-2, 5-7, 11, 17, 23, 27, 29, 42, 46, 80, 102, 134-135, and 145 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 12-13, 18, 22, 26-29, 33, 37, 40, 42, 53, 72-73, 91-92, and 101 of copending Application No. 16/371,589 in view of Diaz (Journal of Clinical Oncology Vol 32 No 6 page 579-587 2/20/2014). 
	Regarding Claim 1 both sets of claims are drawn to a method of identifying an individual having a cancer who may benefit from a treatment comprising a PD-L1 axis binding antagonist, the method comprising determining a tumor mutational burden (TMB) score from a sample from the individual, wherein a TMB score from the sample that is at or above a reference TMB score identifies the individual as one who may benefit from a treatment comprising a PD-L1 axis binding antagonist and then administering to the individual an effective amount of a PD-L1 axis binding antagonist (see clms 1 and 3 of the copending application).  Regarding Claim 2 both sets of claims are drawn to a method for selecting a therapy for an individual having a cancer, the method comprising determining a TMB score from a sample from the individual, wherein a TMB score from the sample that is at or above a reference TMB score identifies the individual as one who may benefit from a treatment comprising a PD-L1 axis binding antagonist and then administering to the individual an effective amount of a PD-L1 axis binding antagonist (see clm 
(a) determining a TMB score from a sample from the individual, wherein the TMB score from the sample is at or above a reference TMB score, and (b) administering an effective amount of a PD-L1 axis binding antagonist to the individual (see clm 5 of the copending application). Regarding Claim 6 both sets of claims are drawn to a method of treating an individual having a cancer, the method comprising administering to the individual an effective amount of a PD-L1 axis binding antagonist, wherein prior to the administering a bTMB score that is at or above a reference bTMB score has been determined from a sample from the individual (see clm 6 of the copending application).  Regarding Claim 7 both sets of claims state that  (i) wherein the reference TMB score is a TMB score in a reference population of individuals having the cancer, the population of individuals consisting of a first subset of individuals who have been treated with a PD-L1 axis binding antagonist therapy and a second subset of individuals who have been treated with a non-PD-LI axis binding antagonist therapy, wherein the non-PD-LI axis binding antagonist therapy does not comprise a PD-L1 axis binding antagonist (see clm 7 of the copending application).  Regarding Claim 11 both sets of claims state that the reference TMB score is a preassigned TMB score (see clm 22 of the copending application). Regarding Claim 17 both sets of claims state that the TMB score is greater than 4 (see clm 29 of the copending application). Regarding Claim 23 both sets of claims state that the TMB score or the reference TMB score is represented as the number of somatic mutations counted over a defined number of sequenced bases (see clm 37 of the copending application). Regarding Claim 27 both sets of claims state that the number of somatic mutations is (i) the number of single nucleotide variants (SNVs) counted or (ii) a sum of the number of SNVs and the number of indel mutations counted 
The instant claims are different from the copending claims because they state that the TMB score is a blood TMB score (clms 1, 2, 5, 6, and 145). However Diaz teaches that genotyping tumor tissue in search of somatic genetic alterations for actionable information has become routine practice in clinical oncology. Although these sequence alterations are highly informative, sampling tumor tissue has significant inherent limitations; tumor tissue is a single snapshot in time, is subject to selection bias resulting from tumor heterogeneity, and can be difficult to obtain. Cell-free fragments of DNA are shed into the bloodstream by cells undergoing apoptosis or necrosis, and the load of circulating cell-free DNA (cfDNA) correlates with tumor staging and prognosis. Moreover, recent advances in the sensitivity and accuracy of DNA analysis have allowed for genotyping of cfDNA for somatic genomic alterations found in tumors. The ability to detect and quantify tumor mutations has proven effective in tracking tumor dynamics in real time as well as serving as a liquid biopsy that can be used for a variety of clinical and investigational applications not previously possible (Abstract).
Accordingly, it would have been obvious to have modified the method of the copending application by determining the TMB score using a blood sample comprising cfDNA as suggested by Diaz.  Based on the teachings of Diaz, one of skill in the art would have known that it was possible to genotype cfDNA for somatic genomic alterations found in tumors.  One of skill in the art would have been motivated to determine a TMB score using blood, rather than tumor tissue, 
This is a provisional nonstatutory double patenting rejection.

14b.	Claims 34-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 12-13, 18, 22, 26-29, 33, 37, 40, 42, 53, 72-73, 91-92, and 101 of copending Application No. 16/371,589 in view of  Diaz (Journal of Clinical Oncology Vol 32 No 6 page 579-587 2/20/2014) as applied to claims 2 and 6 above and in further view of Dagogo-Jack (Journal of Clinical Oncology 35, no. 15_suppl (May 20, 2017)). 
	The claims of the copending application and the teachings of Diaz are discussed above.  
The instant claims are different because they further comprise determining a maximum somatic allele frequency (MSAF) from a sample from the individual, wherein the MSAF from the sample is greater than, or equal to, 1% (clm 34). The instant claims are different because they further comprise a method wherein prior to the administering a sample from the individual has been determined to have an MSAF greater than, or equal to, 1% (clm 35). The instant claims are different because they further comprise determining an MSAF from a sample from the individual, wherein the MSAF from the sample is less than 1% (clm 36). The instant claims are different because they further comprise a method wherein prior to the administering a sample from the individual has been determined to have an MSAF less than 1% (clm  37).
However Dagogo-Jack teaches that tissue biopsy is the gold standard for detection of genomic alterations (GA) and selection of matched targeted therapies in NSCLC, but ctDNA assay provides a possible complementary approach for some patients.  Dagogo-Jack teaches that the fraction of ctDNA in the blood was estimated using the maximum somatic allele frequency 
Accordingly, it would have been obvious have modified the method of the copending application and Diaz by determining the maximum somatic allele frequency (MSAF) in a sample from an individual as suggested by Dagogo-Jack.  One of skill in the art would have been motivated to determine the MSAF for the benefit of being able to estimate the fraction of ctDNA in the blood.  Further one of skill in the art would have been motivated to administer treatment to a patient with a MSAF greater than 1% or less than 1% particularly since Dagogo-Jack teaches that a MSAF greater than 0 is evidence of ctDNA in the blood.  If it is known that ctDNA is present in the blood, then one can measure the TMB in the blood of the subject. 
This is a provisional nonstatutory double patenting rejection.

14c.	Claim 133 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 12-13, 18, 22, 26-29, 33, 37, 40, 42, 53, 72-73, 91-92, and 101 of copending Application No. 16/371,589 in view of  Diaz (Journal of Clinical Oncology Vol 32 No 6 page 579-587 2/20/2014) as applied to claim 6 above and in further view of Jing (Onco Targets and Therapy 2016 Vol 9 pages 489-502).
	The claims of the copending application and Diaz are discussed above.
The instant claims are different from the copending claims because they recite a method wherein the treatment comprising a PD-L1 axis binding antagonist is a monotherapy (clm 133). 

Accordingly, it would have been obvious to have modified the method of the copending claims  and Diaz by administering a PD-L1 axis binding antagonist as a monotherapy as suggested by Jing for the benefit of further studying the efficacy of these treatments for NSCLC.  In particular Jing teaches that a series of preclinical and clinical studies indicate that immunotherapy with PD-1/PD-L1 checkpoint blockades achieve robust immune responses and improved clinical outcomes. Checkpoint blockade is considered to be a promising tool for the treatment of lung cancer, combined with chemotherapy or radiotherapy, or combined with targeted therapy. However, there are still many unknowns involving the use of immune checkpoint inhibitors as monotherapy or in combination with other antitumor therapies in patients with NSCLC and thus further research is warranted (see page 490, col 1 and page 499, col 2). 

14d.	Claim 144 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 12-13, 18, 22, 26-29, 33, 37, 40, 42, 53, 72-73, 91-92, and 101 of copending Application No. 16/371,589 in view of Diaz (Journal of Clinical Oncology Vol 32 No 6 page 579-587 2/20/2014) and Maguire (US 2017/0275689 Pub 9/28/2017 and Filed 3/21/2017).
	The claims of the copending application and Diaz are discussed above.

However Maguire teaches a method wherein a panel of sequences comprising somatic mutations specific to the tumor of a patient is identified as follows. Genomic DNA is isolated from the tumor and from normal tissue, i.e., non-cancerous tissue, using any methods known in the art, and sequenced. DNA sequences form the tumor and non-tumor samples are compared, and a set of somatic mutations specific to the patient's tumor are identified. The set of the identified somatic mutations serves as a signature panel for the patient that can be sequenced at various stages of the disease, i.e., the signature panel can be screened to determine the presence of cancer at surgery following diagnosis; during cancer treatment, e.g., at intervals during chemotherapy or radiation therapy, to monitor the efficacy of the treatment; at intervals during remission to confirm continued absence of disease; and/or to detect recurrence of the disease (para 0111).


Response To Arguments
15.	In the response the Applicants traversed the double patenting rejections.  The Applicants note that each of the rejections relies on Diaz.  They argue that as discussed above, Diaz fails to teach or suggest a method that involves determining tumor mutational burden in a blood sample, or that an elevated bTMB score could be used as a predictive biomarker to identify and select patients for treatment with PD-L1 axis binding antagonist therapy. This argument has been fully considered but is not persuasive. The Applicants arguments regarding what is missing in Diaz have been fully addressed above.  The response to Applicants arguments, as set forth above, applies equally to the present ground of rejection.  


Duplicate Claim Warning
16.	Applicant is advised that should claim 1 be found allowable, claim 2 will be objected to 


17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634